DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

In the amendment dated 03/10/2021, the following has occurred: Claim(s) 4 have been newly added. Claim(s) 1-4 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. [16/271,156] in view of Trubert (US 6459064 B1).
Regarding claim 1, claim 1 of copending application teaches a method for joining two dissimilar metal plates, comprising the steps of overlapping a first metal plate including a first metal and a second metal plate including a second metal as the dissimilar metal plates, the second metal having volume resistivity higher than volume resistivity of the first metal and being different from the first metal, and bringing a pair of electrodes into contact with a surface of an overlapped portion; and applying current between the pair of electrodes so as to melt…at a current-flowing region of the overlapped portion due to heat generated by resistance so as to form an intermetallic compound of the first metal and the second metal between the first metal plate and the second metal plate and join the first metal plate and the second metal plate via the intermetallic compound.
However, claim 1 of copending application does not teach bringing a pair of electrodes into contact with a surface of an overlapped portion of the first metal plate that is overlapped 
Trubert teaches a welding method bringing a pair of electrodes (electrodes 10 and 20) into contact with a surface of an overlapped portion of the first metal plate that is overlapped with the second metal plate; applying current between the pair of electrodes so as to melt the first metal present at a current-flowing region of the overlapped portion (current flows through the welding zone, Col 3 lines 59-62; where it is understood that the first metal melts during the welding process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the copending application to incorporate the teachings of Trubert. Doing so would have the benefit of welding together hollow bodies for application in manufacturing vehicles (Col 3 lines 50-53, Trubert).
Regarding claim 2-4, claims 1-3 of copending application in view of Trubert teaches all the limitations.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
Regarding claim 2, where it recites the limitation “pressurizing member” in “a pressurizing member including a non-conductive material is disposed between the pair of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Trubert (US 6459064 B1) in view of Sigler (US 20170106466 A1).
Regarding claim 1, Trubert teaches a method for joining two metal plates (welding a plate to a hollow object, Fig. 1), comprising the steps of overlapping (sheet metal 30 is laid on top of hollow body 40) a first metal plate (sheet metal 30) and a second metal plate (hollow body 40), and bringing a pair of electrodes (electrodes 10 and 20) into contact with a surface of an overlapped portion of the first metal plate that is overlapped with the second metal plate (electrodes contact a portion of the surface of the sheet metal, Col 4 lines 31-32, Fig. 1); and applying current between the pair of electrodes so as to melt the first metal present at a current-flowing region (current flows through the welding zone, Col 3 lines 59-62; where it is understood that the first metal melts during the welding process) of the overlapped portion due to heat generated by resistance (resistance welding is used to assemble the parts, Col 2 line 2).
However Trubert does not teach a method for joining two dissimilar metal plates, comprising a first metal plate including a first metal and a second metal plate including a second metal as the dissimilar metal plates, the second metal having volume resistivity higher than volume resistivity of the first metal and being different from the first metal. And an intermetallic compound of the first metal and the second metal between the first metal plate and the second metal plate and join the first metal plate and the second metal plate via the intermetallic compound.
Sigler teaches a spot welding method for joining two dissimilar metal plates (welding together steel and aluminium, abstract), comprising a first metal plate including a first metal (aluminum 16, which can have a surface layer of natural aluminum oxide, par. 32) and a second metal plate including a second metal as the dissimilar metal plates (steel 14, which can have a surface layer of galvanized steel, par. 74), the second metal having volume resistivity higher than volume resistivity of the first metal (the steel workpiece is more thermally and electrically resistive than the aluminum workpiece, par. 27) and being different from the first metal. And an intermetallic compound (interfacial weld bond area 108, which has intermetallic Fe-Al reaction layers, par. 60, Fig. 8) of the first metal and the second metal between the first metal plate and the second metal plate and join the first metal plate and the second metal plate via the intermetallic compound (intermetallic layers are part of the welded bond area which joins the two metal plates, Fig. 9). Doing so would have the benefit of being able to weld dissimilar metals and prevent voids and micro-cracking in the weld joint with a multi-stage spot welding method (par. 11, Sigler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trubert to incorporate the teachings of Sigler. 
Regarding claim 2, Trubert in view of Sigler teaches the method for joining dissimilar metal plates according to claim 1, wherein at the step of bringing the pair of electrodes in contact, a pressurizing member (insulation 50, where it is understood by the examiner that when pressure is exerted on the workpiece by the electrodes the insulation 50 would also be exerting pressure, Col 3 lines 1-4, Fig. 6, Trubert) including a non-conductive material (insulation 50 is between electrode 10 and 20, Fig. 6, Trubert; where the non-conductive under the broadest meaning also means electrically insulating) is disposed between the pair of electrodes, and at the step of joining the first and the second metal plates, current is applied between the pair of electrodes while pressurizing the first metal plate against the second metal plate with the pressurizing member disposed between the pair of electrodes (pressure is applied on the workpiece during the welding process, Col 4 lines 49-51, Trubert).
Regarding claim 3, Trubert in view of Sigler teaches the method for joining dissimilar metal plates according to claim 1, wherein the first metal plate is an aluminum plate (aluminum 16, Sigler) or an aluminum alloy plate and the second metal plate is a steel plate (steel 14, Sigler).
Regarding claim 4, Trubert in view of Sigler teaches the method for joining dissimilar metal plates according to claim 1, wherein during the step of overlapping the first metal plate and the second metal plate, the pair of electrodes are brought into contact with only a surface (electrodes contact a portion of the surface of the sheet metal, Col 4 lines 31-32, Fig. 1) of the overlapped portion of the first metal plate that is overlapped with the second metal plate.
Response to Arguments
Applicant's arguments filed Remarks on 03/10/2021 have been fully considered but they are not persuasive. 
Applicants argue that Trubert discloses that the electrodes are contacted to the metal having the lower conductivity/higher resistivity which is opposite of claim 1, which claims the pair of electrodes contacting the metal with the higher conductivity/lower resistivity. Additionally, Applicants argue that Sigler fails to disclose bring a pair of electrodes into contact with the metal having a higher conductivity/lower resistivity and combining the art to teach on the claims would be use of impermissible hindsight bias.
While Trubert does disclose that it is preferable to contact the metal having the lower conductivity, in view of what Sigler teaches, it would have been obvious to contact the metal with higher conductivity. 
Sigler teaches a multi-stage welding process where they avoid applying high current that melts both aluminum and steel in order to reduce damage to the electrodes (par. 8), and instead, apply lower current that causes only the aluminum (higher conductivity/lower resistivity) to melt (par. 58), where the multistep method yields weld joints with good peel strength (par. 11). 
Additionally
It is also noted that the limitation in claim 1 “bringing a pair of electrodes into contact with a surface” could be interpreted as directly contacting or indirectly contacting. In the example of applicant’s Fig. 3, you could say that the electrodes 66 and 67 are directly contacting metal plate 11 and indirectly contacting metal plate 12 through plate 11. It is recommended by the examiner that the limitation be amended to something similar to –bringing a pair of electrodes into direct contact with a surface--.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                         
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761